      Case 1:16-cr-00030-DSC Document 192 Filed 01/25/19 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT

                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

                    V.                                  Criminal No. 16-30 Erie

RICK WEA VER BUICK GMC, INC.


                                           ORDER


               AND NOW, to wit, this         :2-\~ay    of   9~                     , 2019, upon

consideration of the Motion to Set Case Off Court Calendar, heretofore filed by the United States

of America, IT IS HEREBY ORDERED that said Motion is GRANTED.

               IT IS FURTI IER observed by the Court that the prosecution of defendant Rick

Weaver Buick GMC, Inc., has been deferred for a period of thirty-six (36) months by the United

States Attorney pursuant to a written agreement with the defendant, for the purpose of allowing

the defendant to demonstrate good conduct and thereby avoid further prosecution of this case,

and that said action of the United States Attorney meets with the approval of this Court.

               IT IS FURTHER ORDERED that the case at Criminal No. 16-30 Erie as to

defendant, Rick Weaver Buick GMC, Inc .. is hereby set off the calendar of the Court. and IT IS

ORDERED that said case is hereby returned to the Clerk of Court pending further motion of the

United States Attorney or the defendant, Rick Weaver Buick GMC. Inc.




                                                 UNITED STATES DISTRICT JUDGE


cc:    Defense Counsel
       United States Attorney
       Pretrial Services
